Title: Frances Wright to Dolley Madison, 26 July 1825
From: Wright, Frances
To: Madison, Dolley


        
          
            Baltimore July 26th 1825.
          
          We had fondly hoped my dear Madam & kind & respected friend to embrace you very shortly & cultivate yet more intimately that acquaintance wch my heart wd even now urge me to call friendship. We have been forced to defer this pleasure for the present from the indisposition of my sister occasioned by the excessive heat during the week we lately passed in Philadelphia, & wch decided me to entrust her to the charge of some friends going to Bedford Springs by gentle stages, where I shall join her immediately. I have been led to this city by business connected with the plan wch my paternal friend will submit to you & Mr Madison. What wd have been my satisfaction to have consultd with you in person, & added perhaps the high encouragement of yr approbation to that of my other friends! The prospectus I send has been thrown off privately the number of copies very limited & given only in confidence to those who are known to feel

the importance of moveing in such a question with caution. Ignorant how far it will meet with Mr Madison’s approbation, I feel anxious to obtain his opinion. Shd it be favourable he wd perhaps afford me a testimony under his own hand, wch cd not but be highly gratifying to those humane citizens of the south who are interested in the removal of slavery from their borders, & to whom alone it wd be desired to show it; But of course even to them only with his full consent & desire. From the fear of alarming the minds of those who hearing of the plan without understanding its spirit & object mt meet it with opposition it is necessary to proceed with a caution wch must at first render it difficult to collect all the assistance that will I trust in time be furnished. Cd people be supplied to the establishment by friends to abolition, the expences wd be brought within the reach of my own means, altho even here I have already met with some good promises of assistance. You will I fear deem it presumptuous for me to have conceivd the idea of devoting myself to such an object. The deep interest I have long felt in the prosperity & honor of America has found an additional stimulus during my long tour in the south in the suffering without hope of the unhappy race first doomed to bondage in this country by the cruel policy of England, & also in the encreasing danger wch hems in & threatens all the southern region. Hayti already peopled by a free race of color, Cuba on the eve of liberty, the whole West indies approaching the last term of bondage by peacible, or, if not, by violent means—the great southern Continent of this hemisphere free to all colors & peopled by a mixed race, & the vast territories of Mexico touching the line of Louisiana acknowledging not only the perfect equality of all races but by a late act of her Govt proclaiming the liberty of all who shall seek shelter within her confines. How many & fruitful the sources of danger to the peace & union of these states & to the lives of a large portion of their citizens! Forgive me these observations my dear Madam wch you will perhaps have the goodness to receive as prefatory to the paper Genl Lafayette will submit to yrself & Mr Madison. From hence I join my sister immedly at Bedford Springs on the Alleghany’s from whence we proceed to Tennessee. We do not attempt this scheme without good counsellors & agents, the West & South west have already supplied us with some of great value & will as I have good reason to believe with more. Mr J Rapp (whose society is alluded to in the prospectus) will give a portion of his time & experience, several other benevolent citizens will do the same. I & my friends have privately collected the names of all the friends to gradual & peaceful manumission in Tennessee of wch there are a numerous body. A gentleman of S Carolina has engaged to forward from 20 to 30 negroes (in families) on receiving intimation of the location being made, other humane & patriotic citizens here engage privately to make enquiries among their friends in this state for the surrender of people to the establishment by their owners. Perhaps Virginia mt

supply some also. The plantations of benevolent individuals may frequently be encumbered with a larger number of people than can be profitably employed. Shd mr Madison favor this scheme, he mt perhaps be able to point out individuals to whom application mt be made. Those who conduct the establishment will be security for the defraying expences of transportati⟨on⟩ in a mild & convenient manner. Mr Davis of Mississippi an experienced cotton planter, whose acquaintance we fortunately made in New-York purposes taking Virginia in his way home. He will reply to any enquiries Mr Madison may wish to make respecting the estimate given in the prospectus. He purposes visiting Montpelier & Monticello. A few leading citizens & philanthropists in New York (with whom alone I conversed on the subject) have engaged to raise a small fund by private subscriptions. They as well as my other friends & myself are anxious however that the first assistance & countenance shd be furnished in the south. The approbation of any gentlemen there shall be imparted only to the other private promoters of the establishment. I entrust to my paternal friend the farther explanation of these views shd they appear worthy of examination, & ought now to apologize my dear Madam for the long intrusion I have been guilty of. May I request to be presented most respectfully to Mr Madison, & to yrself my dear Madam may I add the sentiment of affection!
          
            Frances Wright
          
        
        
          I will subjoin the address where an answer will find me towards the close of Septr. Nashville. Post office Tenessee. Mr Davis who will meet us in Nashville can also be the bearer of any intelligence that you may find inconvenient to communicate by post or letter.
        
      